Citation Nr: 0822482	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-27 339	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability benefits under 38 U.S.C.A. § 1151 
(West 2002) for paralysis of the lower extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969 with four months and one day of prior active 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Historically, the record shows that the RO denied service 
connection for paralysis of the lower extremities in an 
August 2003 rating decision, and the veteran filed a timely 
notice of disagreement with that decision.  The RO issued a 
statement of the case (SOC) in mid August 2004 and in that 
document addressed the issue of service connection for 
paralysis of the lower extremities and, in addition, for the 
first time denied entitlement to compensation for paralysis 
of the lower extremities under the provisions of 38 U.S.C.A. 
§ 1151.  In late August 2004, the veteran submitted a VA 
Form 9, Appeal to Board of Veterans' Appeals, and in 
July 2006, at the time of its adjudication of the veteran's 
appeal as to other issues, including service connection for 
paralysis of the lower extremities and entitlement to 
compensation for leg cramps under 38 U.S.C.A. § 1151, the 
Board determined that the VA Form 9 submitted by the veteran 
in August 2004 constituted a notice of disagreement with the 
initial denial of the claim for disability benefits for 
paralysis of the lower extremities under 38 U.S.C.A. § 1151.  
Pursuant to the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Manlincon v. West, 12 
Vet. App. 238 (1999), the Board remanded the claim for 
issuance of an SOC.  

The RO issued its SOC on the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for paralysis of the 
lower extremities in August 2006, and the veteran perfected 
his appeal as to that issue later that month.  The matter is 
now before the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As noted in the Introduction, there has been previous denial 
of a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for leg cramps.  Although 
the RO provided the veteran with notice of the evidence 
needed to substantiate that claim, there is no indication in 
the record that the veteran has received notice specific to 
the issue of disability benefits for paralysis of the lower 
extremities under the provisions of 38 U.S.C.A. § 1151.  In 
order to fully comply with the notice requirements of 
38 U.S.C.A. § 5103(a), the Board will request that the 
veteran be provided notice that applies to this claim.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding 
evidentiary requirements for each claim under VA 
consideration must be addressed in a notice document 
directed, at least in part, to that claim).  

It is the veteran's primary contention that he has disability 
of his lower extremities, described by the RO as paralysis of 
the lower extremities, due to Zomax prescribed by VA in 
July 1982 for pain associated with left knee problems.  In 
its denial of entitlement to compensation for paralysis of 
the lower extremities under the provisions of 38 U.S.C.A. 
§ 1151, the RO has variously found there is no medical 
evidence showing diagnosis of any disorder due to any VA 
medication and that available evidence does not show an 
additional disability resulted based on treatment 
administered by VA.  

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361 (2007).

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event that was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  

The record includes a VA Form 10-10m, Medical Certificate, 
which shows that in July 1982, the veteran was seen following 
a twisting injury to his left leg, and examination revealed 
some tenderness, limitation of motion, and swelling of the 
left knee.  At that time the veteran gave a history of an 
allergy to penicillin.  After examination, the diagnosis was 
traumatic arthritis, a knee support was applied, and the 
veteran was prescribed Zomax.  Later records include no 
notations as to paralysis of the lower extremities until a VA 
Agent Orange Registry examination, reportedly in 1985.  At 
that time, under musculoskeletal system, it was noted that 
the veteran reported one episode of quadriparesis a few years 
ago for four months.  The veteran reported he was taking 
Zomax at the time for exacerbation of pain in his left knee. 
He said the condition resolved spontaneously and reported 
occasional flare-ups of bilateral weakness for three or four 
days.  He said this had happened twice since the initial 
occurrence.  In the same report, under neurological system, 
it was noted that the veteran reported one episode of 
transient weakness in his lower extremities two years ago 
with episodes of pain in his hip and left leg.  Later VA 
records indicate a history of an allergy to penicillin and 
Zomax.  

In a statement received at the RO in March 2004, the veteran 
reported that he had been treated by VA for pain and a leg 
injury with a drug called Zomax for a while.  He stated that 
after he had taken the drug, he awoke one morning and was not 
able to move his body from the waist down.  He said his legs 
felt like they were dead sticks and he had no control over 
his legs.  He said his wife had to help him dress and 
massaged his legs, feet, and hips for hours each day.  He 
said that months later, after he quit taking Zomax, he began 
to be stiff continuously and was still having effects from 
the medication.  He stated that he has stiffness, continuous 
pain, and his feet "go to sleep" continuously and he loses 
some of the feeling in them.  The veteran stated that doctors 
at the VA in Bonham, Texas, and Dallas, Texas, told him that 
Zomax was taken of the market because of this type of 
situation and that they had found out through the FDA (Food 
and Drug Administration) that this drug was dangerous to use 
on patients.  More recently, the veteran stated that although 
the episodes are not very frequent, he feels he should 
receive compensation.  

As VA medical records confirm that the veteran was prescribed 
Zomax and the veteran is competent to report symptoms he has 
experienced, it is the judgment of the Board that the veteran 
should be provide a VA examination with a medical opinion.  
In this regard, the Board notes that VA's duty to assist a 
claimant, while developing his claims, pursuant to 
38 U.S.C.A. § 5103A (West 2002) includes obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and provide him 
with notice of the evidence necessary to 
substantiate his claim for disability 
benefits under the provisions of 
38 U.S.C.A. § 1151 for paralysis of the 
lower extremities, what evidence he 
should provide, and what evidence VA will 
obtain in compliance with 38 U.S.C.A. 
§ 5103 and 5103A.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Then, arrange for a VA examination 
of the veteran to determine whether the 
veteran has recurrent paralysis of the 
lower extremities, and if found, 
whether it is the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
some other incident or fault on the 
part of VA, or as the result of an 
event that was not reasonably 
foreseeable.  The claims file must be 
provided to the examiner and that it 
was available for review should be 
noted in the examination report.  

The examiner must address the following 
medical questions:  

(a) Does the veteran have recurrent 
paralysis of the lower extremities?

(b) If paralysis of the lower 
extremities is found, is it at least as 
likely as not (50 percent probability 
or higher) that it is the result of 
carelessness negligence, lack of proper 
skill, error in judgment, or some other 
incident or fault on the part of VA, or 
as the result of an event that was not 
reasonably foreseeable, to include due 
to Zomax prescribed by VA in July 1982?  
A complete rationale for any opinions 
expressed should be provided.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudication the 
claim of entitlement to disability 
benefits under 38 U.S.C.A. § 1151 for 
paralysis of the lower extremities, 
claimed as a result of VA medical 
treatment.  If the benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of 
the case and provide the veteran and 
his representative an opportunity to 
respond.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he receives notice from VA.  The veteran is 
hereby notified, however, that failure to report for any 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2007). 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




